Fourth Court of Appeals
                                  San Antonio, Texas
                                         August 6, 2019

                                      No. 04-19-00426-CR

                                         Otis GREER,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 227th Judicial District Court, Bexar County, Texas
                               Trial Court No. 1992CR1623W
                       Honorable Philip A. Kazen, Jr., Judge Presiding


                                         ORDER
        The clerk’s record reflects that on May 1, 1992, Appellant Otis Greer pled guilty to
aggravated sexual assault and was sentenced to life imprisonment. On July 3, 2012, he filed a pro
se “Post-Conviction Motion for Forensic DNA Testing Pursuant to Chapter 64.” On August 3,
2012, the trial court signed an order denying his motion for DNA testing. On June 24, 2019, he
filed a notice of appeal, stating that he intends to appeal the “judgment of DNA Testing results
from the 227th Judicial District Court of Bexar County, Texas.” As the clerk’s record reflects
Greer did not file his notice of appeal until almost seven years after the trial court denied his
motion, it appears that his notice of appeal was filed untimely and that we lack jurisdiction over
this appeal. We therefore ORDER Otis Greer to show cause on or before September 5, 2019
why this appeal should not be dismissed for lack of jurisdiction. All appellate deadlines are
suspended pending further order of this court.



                                                     _________________________________
                                                     Liza A. Rodriguez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of August, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court